Citation Nr: 0425904	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back pain. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis of the right knee.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
October 1971.  

This matter came before the Board of Veterans' Appeals on 
appeal from a July 1995 decision by a hearing officer at the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for a low 
back condition and a right knee disorder.  

The veteran testified at a video conference hearing before 
the undersigned member of the Board in September 1998.  

In a January 2003 decision the Board declined to reopen the 
veteran's applications to reopen his previously denied claims 
for service connection for low back pain and arthritis of the 
right knee.  The veteran appealed.  In November 2003, the 
United States Court of Appeals for Veterans Claims vacated 
the Board decision and granted a joint motion for remand 
based on VA's failure to satisfy the notice requirements 
mandated by the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

As noted in the joint motion for remand dated in November 
2003, Section 5103(a) as added to title 38 U.S. Code by the 
VCAA, requires the Secretary upon receipt of a complete or 
substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002). 

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is required.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran. The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.


2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations. 

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the case, 
and the appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




